Title: To James Madison from James B. Church, 2 January 1815
From: Church, James B.
To: Madison, James


        
          Duplicate
          Sir
          Cork 2 Jany. 1815
        
        I congratulate you most heartily on the happy termination of the late War. I have now to beg the Favor of your reference to my Communication of 26th. Decr. 1813, and to observe, that after so considerable a lapse of Time, & the Circumstances which I stated in my Respects aforesaid, it will be highly necessary for me to have my Consular Authority supported by new Credentials from you. We shall very soon (I hope) see our Harbour crowded as in former Times, with American Vessels, & as my official Dutys will in all probability be so speedily called for, I hope to be early furnished with renewed Powers from you. I have the Honor to be Your Excellencys most obdt. Servant
        
          James: B: Church
        
      